Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, per claim 12, the recessed portion at an edge portion of the second support member (9) and a closing member configured to close the recessed portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s description of assembling as well as removal of the blades to the blade transport holder with the through holes of support member 9, in particular the blade tip, from the support assembly (9) are lacking and deficient.    The specification describes the process by which the blade tip is removed from the device as shown in figure 1. 
  “In a case that the blade 21 is disassembled from the transport holder, instead of disassembling connecting bolts after the single-blade lifting appliance clamps the blade and applies forces to the blade, the connection between the blade 21 and the transport holder is removed after the blade 21 is completely laid on the bottom bases 8, 18, which greatly 
reduces the risk of damage to the blade.” (see Paragraph [0022], page 6, lines 25-30 through page 7, lines 1-2)

However, the length of blades (21) are longer then the fixed space/distance between the first support member (1) and second support member (9), it is unclear how blade tip can be inserted into or removed from the through hole of support member 9.  Furthermore,  in the case of blade tip removal, if the blade tip clamp cover 11 is supported by the bottom support unit (18), the bottom support unit would appear to hinder removal of the blade tip.   
Applicant describes a second embodiment of where the through hole is a recessed portion at an edge portion of the second support member (9) and a closing member configured to close the recessed portion.  However, the specification fail to disclose how and by what means the recessed portion is closed by the closing member. The question arises, if there’s such closing member, the bottom support unit (18) appears to also hinder the opening and closing of such “closing member” during assembly and removal process of the blade tip. 
Additionally, applicant describes the lower cover plate (11) is mounted via bolts to the second support member after the upper cover plate (10) and lower cover plate (11) is clamped onto the blade tip.  One questions how the lower cover plate (11) can be bolted to the second support member in the case of the described scenario with the recessed portion at the edge and the closing member.  Does the lower cover plate (11) bolt to the closing member or not?  Consequently, applicant’s specification was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor to the operation of the blade transport holder assembly.  Applicant is reminded that no new matter can be added in any amendments not supported by the original disclosure.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mueller (US Patent no. 4303283). Mueller discloses a blade (intended use, shelf 21 is blade like) transport holder  (figure 1) for supporting a plurality of blades (shelf 21) , comprising a first support assembly (23, figures 1 and 3) and a second support assembly (26, figures 1 and 3), wherein 5the first support assembly comprises a first support frame (23, figure 3) and a first support member (27) rotatably arranged at the first support frame (23), and the first support member (27) is configured to fix root portions (32, figure 2) of the plurality of blades; the second support assembly comprises a second support frame (26, figure 3) and a second support member (42, figure 3) rotatably arranged at the second support frame (26), the second support member (42) 10is arranged to face the first support member (27), and the second support member (42) is configured to fix tip portions (similar to 32, figure 1) of the plurality of blades; and wherein in a state in which the plurality of blades are mounted at the blade transport holder, the first support member (27) and the second support member (42) are synchronously rotatable.
15Regarding claim 2, Mueller discloses wherein both the first support member (27) and the second support member (42) are disc-shaped (figures 1 and 2), and in the state in which the plurality of blades are mounted at the blade transport holder, the plurality of blades (21) are arranged at intervals in a circumferential direction of the first support member (27) and the second support member (42)  
Regarding claim 3,  Mueller discloses further comprising at least one bottom support unit (the planar base of cabinet 20) , wherein the bottom support unit is arranged below a rotational axis (24) of the first support member (27) and the second support member (42).  
	Regarding claim 10, the blade transport holder according to claim 1, Mueller discloses further comprising blade tip connecting members (29, figure 2), each of the blade tip connecting members is configured to couple with a tip portion (32) of a corresponding blade (21) of the plurality of blades, Page 6 of 9Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74452 and the blade tip connecting members (29) are detachably connected to the second support member (42).
Regarding claim 13,  the blade transport holder according to claim 1, Mueller discloses wherein the first support member (27) is detachably connected to end surfaces of root portions (32, figure 2) of the plurality of blades (21).  
The allowability of claims 4-9, 11, 12, and 14 cannot be determined at this time due to the ambiguities discussed above regarding the operation of the blade transport holder.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate supporting frame assemblies for elongated objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc